UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7786


COREY RAYNARD WOODSON,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,     Director,   Virginia    Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00507-MSD-LRL)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Raynard Woodson, Appellant Pro Se.     Katherine Quinlan
Adelfio, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Corey      Raynard    Woodson        seeks       to    appeal          the    district

court’s    order      accepting      the      recommendation              of    the    magistrate

judge     and    denying        relief   on     his       28    U.S.C.          §    2254     (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues     a    certificate        of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial      showing         of        the       denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.    Cockrell,            537    U.S.       322,    336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Woodson has not made the requisite showing.                                     Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                             We dispense with oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3